Celebrezze, C.J.,
concurring in part and dissenting in part.,I concur in each portion of the majority opinion except that which relieves the Gahanna City Council from liability for failing to approve or reject the plat within thirty days after submission to council by the planning commission. With reference to the approval of final plats, Section 1105.04 of the Gahanna City Code requires that “[a]ction will be taken by the Commission and by Council within thirty days after the filing.” (Emphasis added.)
In the case at bar, the only action taken by council within thirty days from the introduction of the proposed ordinance approving the plat was to postpone consideration of the ordinance. In fact, council postponed consideration of the ordinance a second time, thus allowing some six months to elapse before ultimately approving the plat. The majority sanctions such conduct by interpreting the word “action” in Section 1105.04 to include postponements and concludes, therefore, that council “acted” within the prescribed thirty-day period. The majority’s interpretation renders Section 1105.04 a virtual nullity.
Under the majority view, the Gahanna City Council only has to enter a postponement of the plat approval within the thirty-day period prescribed by Section 1105.04. The inescapable conclusion is that council could potentially delay approval or rejection of a plat in perpetuity. In my view, this is precisely the situation sought to be avoided by Section 1105.04, i.e., the interminable delay in approving or rejecting plats. It would seem that, once the technical aspects of plat formulation are complete, council’s decision *367whether to approve or reject the plat is not particularly complicated or so vexing such that more than thirty days are necessary for council to make its decision. Perhaps this thirty-day period was intended to avoid the scenario alleged in the case sub judice — a council that continues to postpone plat approval in order to force additional requirements to a plat already approved by the planning commission. The potential for abuse and possibly even corruption cannot be overlooked where council is granted such authority. For these reasons, I would interpret “action” as used in Section 1105.04 to mean either approval or rejection, but not postponement.
That being the case, I would recognize a cause of action for any damages that appellants could establish due to council’s delay in approving the plat. Under Enghauser Mfg. Co. v. Eriksson Engineering Ltd. (1983), 6 Ohio St. 3d 31, no immunity should attach to council’s decision to postpone approval or rejection of the plat since council lacked the discretion to postpone approval or rejection of the plat within the thirty-day period prescribed by the laws of Gahanna. Immunity under Enghauser, supra, only attaches to those governmental policy decisions involving “a high degree of official judgment or discretion.” Inasmuch as council herein had no discretion to delay approval or rejection of the plat beyond the thirty-day period, council is not entitled to immunity under Enghauser from liability for damages that resulted from council’s unlawful delay.
Accordingly, I dissent from that portion of the majority opinion that authorizes the Gahanna City Council to postpone approval or rejection of a plat beyond the thirty-day period prescribed by the Gahanna City Code.
C. Brown and J. P. Celebrezze, JJ., concur in the foregoing opinion.